Uckermihael	Dec2022#4855DETAILED ACTION
Status of the Claims
	This office action is submitted in response to the application filed on 3/9/22.
	Examiner notes Applicant’s priority date of 11/22/16, which stems from parent applications 17238502 and 15359141, which are now US Patent Nos. 11301891 and 11017421, respectively.
	Claims 1-20 have been cancelled in a preliminary amendment.
	Claims 21-40 are currently pending and have been examined.	 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent No. 11301891 and 1-17 of US Patent No. 11017421.  All of these cases disclose a method for determining if a customer’s credit card reduces merchant fees, encouraging a customer to use a credit card at a POS that results in lower merchant fees, and processing the transaction.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Independent claims 21, 28, and 35, in part, describe a method comprising:  determining if a credit card associated with a customer account reduces one or more merchant fees, determining if the customer’s credit card is enabled, notifying the customer to enable the card if it isn’t, and completing the purchase transaction.  As such, the invention is directed to the abstract idea of encouraging customers to use credit cards that result in lower merchant fees and processing transactions with those cards, which, pursuant to the 2019 Eligibility Guidance, is aptly categorized as a method of organizing human activity (i.e. sales and commercial interactions).  Therefore, under Step 2A, Prong One, the claims recite a judicial exception. 
Next, the aforementioned claims recite additional elements that are associated with the judicial exception, including:  a “POS” for processing a transaction, a “payment vehicle” for making purchases, a “processor” to execute the method, a “memory” for storing computer executable instructions, and a “non-transitory computer readable medium for storing a program. Dependent claims 23, 30, and 37 further describe a “display device” for presenting data to the customer.  These limitations are recited at a high level of generality, and appear to be nothing more than generic computer components. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984.  Examiner further notes that none of the steps in claim 21 are performed by a processor, which would be insufficient under the Bilski standard, much less that of Alice.
 Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to: improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, the claims merely use a computer as a tool to perform the abstract idea(s), and/or add insignificant extra-solution activity to the judicial exception, and/or generally link the use of the judicial exception to a particular technological environment (e.g. a POS network). 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Simply put, as noted above, there is no indication that the combination of elements improves the functioning of a computer (or any other technology), and their collective functions merely provide conventional computer implementation.  
Thus, taken alone and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea), and are ineligible under 35 USC 101.
Claims 22, 24-27, 29, 31-34, and 36, and 37-40 are dependent on the aforementioned independent claims, and include all the limitations contained therein. These claims do not recite any additional technical elements, and simply disclose additional limitations that further limit the abstract idea with details regarding customer authorization, incentivizing the customer, the content of the authorization information, and the data associated with the payment instrument.  Thus, the dependent claims merely provide additional non-structural (and predominantly non-functional) details that fail to meaningfully limit the claims or the abstract idea(s).  
Therefore, claims 21-40 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.
Prior Art Considerations
	Examiner notes that the instant application contains all of the features that were deemed to be novel in the aforementioned parent applications.
Specifically, an updated search indicates that the prior art fails to disclose: determining whether the payment option is enabled on the user account; determining if the payment vehicle provides a fee reduction for the merchant in exchange for completing the transaction; or prompting the user to enable it and use it on a purchase transaction at a POS.  Ulrich (10475005), for example, describes a method for initiating a checkout at a POS, prompting the customer to present a payment vehicle and interact with the POS for completing the transaction, receiving customer data from the payment vehicle, processing the payment, receiving indication that the payment vehicle interacted a second time with the POS, and generating a receipt and loyalty rewards for the customer (See Col. 1, Line 24 — Col. 2, Line 17). Blackhurst (20110191160) further describes a method in which a financial account is associated with a user loyalty identifier, the financial account information is obtained, and is applied to a current purchase at a POS (Paragraphs 57-58). Mohsenzadeh (20140257977) further describes a method in which a customer is prompted to use a credit card that results in lower merchant fees (Paragraphs 14, and 40-44).  However, neither these nor any other combination of references disclose the aforementioned limitations.
The NPL reference (Carton et al.) describes a method for mobile payment integration, but fails to disclose the combination of limitations cited above.
Therefore, for at least these reasons, a rejection under 35 USC 102 or 103 is not appropriate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681                                                                                                                                                                                                        

/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681